Citation Nr: 1456867	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  03-14 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

In a February 2007 decision, the Board determined that new and material evidence had been received to reopen the claims of entitlement to service connection for residuals of a right wrist injury and right ankle disorder, but denied both claims on the merits.  The Veteran appealed the Board's February 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated April 2008, the Court granted a Joint Motion for Remand, vacating part of the Board's decision, which denied entitlement to service connection for residuals of a right wrist injury and a right ankle disorder, and remanded the case for compliance with the terms of the joint motion.  

The Board remanded the claims for additional development in November 2009.  There has been substantial compliance with the mandates of the remand, and the appeal has been returned for review.

During the pendency of the appeal, in a May 2014 rating decision the agency of original jurisdiction (AOJ) granted the claim of entitlement to service connection for residuals of a right wrist injury.  Since the Veteran has not disagreed with the rating or effective date assigned, the issue is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's right ankle disorder, to include osteoarthritis, is not the result of disease or injury that was present during active military service.




CONCLUSION OF LAW

The Veteran's right ankle disorder, to include osteoarthritis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice for the claim was provided in July 2005, May 2006 and June 2009. 

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records and available private treatment records.  In correspondence in June 2011 and October 2011, the AOJ informed the Veteran that the service treatment records regarding treatment from the 24th Infantry, Warner Kaserne Medical Dispensary, Munich Germany, for the period of  August through October 1967, were not available and he was invited to submit such records himself if they were in his possession.  Additionally, the Veteran was afforded a VA examination and an opinion was obtained.  

The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Based on a review of the record, there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board also observes that where, as here, service records are unavailable, VA has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The absence of service records, however, does not obviate the need for probative evidence of current disability and a link to active duty.  See Russo v. Brown, 9 Vet. App. 46 (1996).

A right ankle disability is present.  In August 2010, a VA examiner diagnosed osteoarthritis of the right ankle.

The Veteran essentially contends that he currently suffers from residuals of a right ankle injury incurred while on active duty.  In support of his claim, he submitted a June 2008 statement from a former medic who served with the Veteran and reported that the Veteran fell off a tank while attempting to remove the pads from the tank tracks in late December 1966.  He stated that the Veteran presented to the unit's medical dispensary for treatment and was treated for a severely sprained right ankle.  The Veteran also submitted a statement from his brother who in September 2009 stated that in January 1968, he accompanied his brother to the VA to file a claim for benefits.  Reportedly, the Veteran suffered from ankle problems that had been symptomatic since service.  The Veteran is competent to report that he sustained a right ankle injury in service, and his statement that he injured his right ankle are credible.  

Accordingly, the ultimate disposition of this case rests upon whether the Veteran's right ankle disability is related to the injury sustained in service or to any in-service event.  

In this regard the probative and persuasive evidence factors against the Veteran's claim.  The service treatment records show that in December 1966, he was treated for a sprained ankle (the right or left ankle was not specified).  On separation from service in August 1967 however, the Veteran's lower extremities were clinically evaluated as normal and he denied having or having had a history of lameness, foot trouble, or neuritis.  

Additionally, osteoarthritis of the right ankle was not diagnosed within a year after the Veteran's separation from service.  Rather, the diagnosis was made well after 1967.  Service connection on a presumptive basis is not warranted.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  No complaints, references or reports associated with a right ankle disability were noted until 1983, many years after separation from service.  A prolonged period without complaint or clinical findings relating to the right ankle is factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The record contains probative evidence suggesting that the Veteran's right ankle disability is more properly attributable to post service intercurrent injury.  Post-service treatment records dated in 1983 show treatment for right leg injuries after the Veteran sustained a fall while performing employment duties.  Private medical statements reflect that the Veteran's right ankle disorder was due to the 1983 employment-related fall, rather than his military service.  It is noteworthy that in connection with a claim for Workers' Compensation benefits in June 1991, the Veteran testified that during the 1983 work-related incident, he slipped on ice and fell approximately 42 feet slamming the right ankle into a rock and in general attributed his right leg problems to that injury as opposed to any incident in service.

The positive evidence of record is acknowledged.  In a private treatment record dated in September 2001, Dr. A.L.V. noted that the Veteran reported a history of a right ankle injury during service in 1966, upon falling off a tank and twisting the ankle.  Reportedly, the Veteran presented to the medic, and his ankle was wrapped.  The record then shows that the Veteran received no further treatment until 1984, when he still continued to have problems with pain and discomfort and actually underwent a bone scan for possible ruling out of osteomyelitis.  Dr. A.L.V. opined that it was as likely as not that the right ankle was damaged through a traumatic episode in the past.  Dr. A.L.V went on to note that the Veteran had gouty arthritis, as well as osteoarthritis of the right ankle.

Also of record is a September 2006 letter from a private physician, Dr. P.M.S. who reviewed the June 2008 medic's witness statement attesting to the Veteran's in-service 1966 ankle injury, and concluded that the Veteran's current chronic right ankle disorders were at least as likely as not due to the in-service 1966 injury sustained when the Veteran fell off a tank.   

Although the statements provided by Dr. A.L.V and Dr. P.M.S. were made by health-care professionals, the statements are nevertheless conclusory without medical analysis and are insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's right ankle disability is related to service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  As such, the Board affords the opinions less probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, neither physician acknowledged the 1983 injury or discussed the prolonged period without reference, complaint, or medical findings pertaining to the right ankle from 1966 to 1983.  Thus it is unclear that either physician had access to the Veteran's complete medical history.  Moreover, the physicians did not provide a rationale or discussion to illustrate how the opinions were reached or what clinical data would support the opinions.

In contrast, weighing against the claims are the VA examination and opinion reports dated in 2010.  In 2014, the examiner diagnosed osteoarthritis of the right ankle, and opined that it is less likely as not caused by or a result of his ankle injury during active duty in 1966.  The examiner noted that the Veteran had a history of trauma to his right ankle, but he also had a history of gout and rheumatoid arthritis either of which could have caused or contributed to the development of osteoarthritis of the ankle.  

The examiner noted that Dr. A.L.V. acknowledged in his report that the Veteran exhibited signs of gouty arthritis and observed he did not receive additional treatment for the ankle until 1984.  With regards to Dr. P.M.S.'s statement in September 2006, the examiner observed there were no medical records or x-rays documenting the original injury to the ankle.  The only documentation Dr. P.M.S. had regarding the injury was a letter dated February 2006 from a medic, and as such, the opinion was speculative.  The examiner found that while trauma is a risk factor for the development of osteoarthritis there is no documentation the initial trauma was significant enough to result in the current degenerative conditions.  The examiner noted the diagnoses of gouty and rheumatoid arthritis both of which are risk factors for the development of osteoarthritis, and reiterated that in the face of two clear risk factors and the lack of documentation that the initial injury was a significant injury which would have predisposed the Veteran (to osteoarthritis), it was less likely than not that the osteoarthritis was caused by or the result of the in service injury.

The Board assigns greater weight to the medical opinion of the VA examiner because the examiner applied medical analysis to the pertinent facts of the case.  The opinion provided adequate rationale and is consistent with other evidence of record, and included an assessment of the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  Additionally, the VA examiner's opinion was based on review of the Veteran's claims file, to include the available service treatment records, and included an examination of the Veteran, and addressed his contentions.  The examiner explained why current findings associated with the right ankle were not due to residuals of an in-service injury.  The opinion provided contains an internal logic consistent with the known facts, as well as with other evidence of record.  

The Board recognizes the Veteran's contentions as to the diagnosis of a right ankle disability and its relationship to service.  The Veteran is competent to report about what he experienced.  However, the diagnosis of degenerative changes of the right ankle and its etiology are not subject to lay observation or assertion, and fall outside the realm of common knowledge of a lay person.  Rather, the diagnosis is based on clinical findings, to include radiographic studies, and is medical in nature.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  As lay persons, neither the Veteran nor his brother has been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, their lay assertions are of little, if any, probative value when offered to establish a causal connection between the Veterans' right ankle disability and service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current right ankle disorder is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ('Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his current right ankle disorder is not a competent medical opinion.

Based on the foregoing, the Board finds that the probative and persuasive evidence weighs against a finding that the Veteran's current right ankle disability had its onset in service or is in any way etiologically related to service.  Moreover, arthritis in the right ankle was not shown within one year following discharge from service, and the probative and persuasive evidence fails to show that any right ankle complaints continued in symptomatology since service and manifested into his current right ankle disability.  The Veteran's assertions in this regard are not credible.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  

In reaching this decision, the Board has considered the applicability of the benefit   of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right ankle condition is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


